Title: From James Madison to James Monroe, 20 March 1802
From: Madison, James
To: Monroe, James


Dear Sir
Washington March 20. 1802
I now return the letters to you from Mr. Purviance & Cambaceres, with an acknowledgment of those in which they were inclosed. The papers last recd. from you in relation to Mr. Skipwith will be of use in establishing one or two material points. His case has been a hard one, but it may be questioned whether he be well founded in the extent of his claims for interest & Agency for Claims. The Report ⟨o⟩n it should have been required from the Treasy. not from this Dept. It involves considerable research & some difficulties & has been further delayed by the pressure of business & the sickness of the Chief Clerck of this Dept. Congs. have not yet passed the appropriation for the French Treaty, which with certain delicacies touchg St. Domingo, have added to my occupations. Our latest acct⟨s.⟩ from Europe are indecisive on points important to us. […] for Mrs. Monroe & yourself our sincerest regards
James Madison
 

   
   RC (DLC). Damaged by removal of seal.



   
   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:395–96.



   
   This was probably Jean-Jacques-Régis de Cambacérès to Monroe, 12 Dec. 1801 (NN: Monroe Papers), in which the second consul assured Monroe “that the spirit of our present Government is entirely bent on maintaining those tyes that should for ever subsist betwixt the two Nations.”


